DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 3-6 and 8, drawn to a wavefront detector for determining a signal wavefront of a signal beam and a method of using the same as generally set forth 
Group II, claim 7, drawn to a wavefront detector for determining a signal wavefront of a signal beam and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of determining a beat phase.
Group III, claims 9 and 11, drawn to a wavefront detector for determining a signal wavefront of a signal beam and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of determining a relative optical phase between the reference beam and signal beam.
Group IV, claim 10, drawn to a wavefront detector for determining a signal wavefront of a signal beam and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of the use of a phase stepper to set a relative optical phase of the reference beam.
Group V, claims 12-14, drawn to a wavefront detector for determining a signal wavefront of a signal beam and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of the use of a photodetector separate from the image detector.
Group VI, claims 16 and 17, drawn to a wavefront detector for determining a signal wavefront of a signal beam and a method of using the same as generally set forth in Claims 1 and 15, including the special technical feature of at least one characteristic of the reference beam being adapted with respect to corresponding characteristics of the signal beam.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, IV, V, and VI lack unity of invention because the groups do not share the same or corresponding special technical feature. 

Claims 1 and 15 link Groups I, II, III, IV, V, and VI. Groups I, II, III, IV, V, and VI lack unity of invention because even though the inventions of these groups require the common technical feature of Claims 1 and 15, this technical feature is not a special technical feature as it lacks novelty or an inventive step and does not contribute over the prior art in view of Cole (Cole et al. "Vibration stabilization of a phase-shifting interferometer for large optics", SPIE DEFENSE AND SECURITY SYMPOSIUM; 16-20 March 2008; Orlando, Florida, United States, vol. 3134, 1 November 1997 (1997-11-01), pages 438-446, XP055482190, US ISSN: 0277-786X, DOI: 10.1117/12.279132 ISBN: 978-1-5106-1723-0).  The structural features of Claims 1, 2, and/or 15, which is shown in Cole, lack novelty or an inventive step and do not contribute over the prior art.
For each of Groups I, II, III, IV, V, and VI, each of the listed groups has special technical features not required for the other groups.  The special technical features exclusive to each group are listed above in the listing of the groups.
In addition, Claims 1, 2, and 15 will be examined along with the elected invention once any of Inventions I, II, III, IV, V, and VI is elected.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877